  Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 DISCOVER BANK,                                   DOCUMENT ELECTRONICALLY FILED

 Plaintiff/ Counterclaim Defendant,               CIVIL ACTION NO.: 3:20cvl69
                V.



 ROBERT R. LEWIS,                                 PLAINTIFF / COUNTERCLAIM DEFENDA KT
                                                             DISCOVER BANK'S
 Defendant / Counterclaim Plaintiff.               NOTICE OF SEVERANCE AND REMOVAJL



       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Plaintiff

/ Counterclaim Defendant Discover Bank ("Discover"), by and through its counsel, hereby


severs and removes the counterclaim in this action from the Superior Court, Judicial District of


New Haven, State of Connecticut, in which it is pending, to the United States District Court for


the District of Connecticut. In support of this Notice of Severance and Removal, Discover states


as follows:


        1. Defendant / Counterclaim Plaintiff Robert R. Lewis ("Lewis") commenced this


counterclaim on or about December 23, 2019 by filing an Answer with Counterclaim


("Counterclaim") to Discover's Complaint against Lewis in the Superior Court, Judicial District
  Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 2 of 21




of New Haven, State of Connecticut, captioned Discover Bank v. Robert R. Lewis, Docket No.


CV XX-XXXXXXX. A copy of the Answer with Counterclaim is attached hereto as "Exhibit A".


       2. Lewis purported to serve a copy of his Counterclaim upon Discover on January 9,


2020. This Notice of Severance and Removal is therefore timely, being filed within thirty (30)

days of the date on which Defendant first received notice of Lewis' Counterclaim.


       3. Lewis' Counterclaim alleges that Discover violated the Telephone Consumer


Protection Act ("TCPA) 47 U.S.C. § 227 et. seq. and the federal Truth in Lending Act ("TILA")


15 U.S.C. ch. 41 § 1601 et. seq. Removal of Plaintiff s claims under the TCPA and TILA, to this


Court, is proper under 28 U.S.C. § 1441(a) because this Court has original jurisdiction over


TCPA claims pursuant to 28 U.S.C. § 1331 (federal question jurisdiction). See Mims v. Arrow


Fin. Servs., LLC, 132 S.Ct. 740, *753 (stating federal courts have federal question jurisdiction


over claims that arise under the TCPA).


       4. Severance of the Counterclaim is appropriate. Discover commenced this state


court action seeking to recover the outstanding debt owed on Lewis' Discover branded credit


card. The allegations raised in the counterclaim can be addressed separately from the collection


action, and presumably, any. recovery awarded to Lewis can be offset by an award granted to


Discover in the underlying collections action. Accordingly, it the interests of judicial economy


are best served by severing the Counterclaim and addressing the questions of federal law raised
  Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 3 of 21




in the Counterclaim before the District Court. See, Rode v. Adley Express Co., 130 Conn. 274,


277, 33 A.2d 329 (1943); Alpha Crane Service, Inc. v. Capitol Crane Co., 6 Conn. App.60,68,


504 A.2d 1376, cert. denied, 199 Conn. 808, 508 A.2d 769 (1986).

        5. Other than the filing of the Counterclaim, there have been no other proceedings


-before the Superior Court of Connecticut. There are no other parties to this action requiring


consent to remove.


        6. The Superior Court of Connecticut at New Haven, is located within the District of


Connecticut. Therefore, venue in this Court is proper because the State Action is being removed


to the "district court of the United States for the district and division embracing the place where


such action is pending." See 28 U.S.C. § 1441(a).


       7. Written notice of the filing of this Notice of Removal will be promptly served

upoia.pro-se litigant Lewis in accordance with 28 U.S.C. § 1446(d).


        8. A true and correct copy of this Notice of Removal will also be promptly filed with


the Superior Court of the State of Connecticut in accordance with 28 U.S.C. § 1446(d).


       WHEREFORE, Defendant hereby gives notice that this action is removed from the


Superior Court of Connecticut, Judicial District ofAnsonia-Milford to the United States District


Court for the District of Connecticut.
 Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 4 of 21




Dated: Thu, Feb 6, 2020 Respectfully submitted,

                                        /s/ Maureen E. Burns
                                        Maureen E. Bums, Esq.
                                        Fed. No.: CT 05571
                                        Mulvey, Oliver, Gould & Crotta
                                        2911 Dixwell Avenue
                                        Hamden,CT06518
                                        Phone: 203.624.5 111

                                        Counsel for Discover Bank
  Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 5 of 21




                           UNITED STATES DISTMCT COURT
                         FOR THE DISTMCT OF CONNECTICUT


DISCOVER BANK,                                     DOCUMENT ELECTRONICALLY FILED

Plaintiff / Counterclaim Defendant,                CIVIL ACTION NO.: 3:20cvl69
                V.



 ROBERT R. LEWIS,                                  PLAINTIFF / COUNTERCLAIM DEFENDA|NT
                                                     DISCOVER BANK'S CERTIFICATE OF|
Defendant / Counterclaim Plaintiff.                              SERVICE OF
                                                    NOTICE OF SEVERANCE AND REMOVE



       I hereby certify that, on February 6, 2020,1 caused a copy of Plaintiff / Counterclaim

Defendant Discover Bank's Notice of Severance and Removal (and all corresponding pleadings,

including the Declaration of Counsel in support thereof). Civil Cover Sheet and 7.1 Disclosure

Statement to be served via ECF and regular mail upon pro-se litigant Defendant / Counterclaim

Plaintiff Robert R. Lewis, addressed as follows:


Robert R. Lewis, Esq.
31 Long Point Road
Branford, CT 06405
Tel. 203-562-3600


Schreiber / Cohen, LLC
53 Stiles Road, Suite A 102
Salem, NH 03079

                                                           /s/ Maureen E. Bums
                                                            Maureen E. Burns, Esq.
  Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 6 of 21




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 DISCOVER BANK,                                   DOCUMENT ELECTRONICALLY FILED

 Plaintiff/ Counterclaim Defendant,               CIVIL ACTION NO.: 3:20cvl69
                V.

                                                  DECLARATION OF COUNSEL IN SUPPOU
 ROBERT R. LEWIS,                                 OF PLAINTIFF / COUNTERCLAIM
                                                  DEFENDANT DISCOVER BANK'S
 Defendant / Counterclaim Plaintiff.              CERTIFICATE OF SERVICE OF NOTICE 0F
                                                  SEVERANCE AND REMOVAL




       I, Maureen E. Burns, Esq., of full age, hereby certify and declare as follows:


       1. I am an attorney-at-law admitted to practice in the United States District Court for

the District of Connecticut and an Attorney with the law firm of Mulvey, Oliver, Gould &

Crotta, counsel for Plaintiff/ Counterclaim Defendant Discover Bank ("Discover").


       2. I have read Discover's Notice of Removal, and the contents thereof are true to the

best of my knowledge, information and belief.


       Pursuant to 28 U.S.C. §1746, I certify under penalty of perjury under the laws of the

United States of America that the foregoing statements made by me are true and correct. I am

aware that if any of the foregoing statements made by me are willfully false, I am subject to

punishment.
 Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 7 of 21




                                              M^L
                                                ^^•^
                                        Mai}(-eerfE. Burns, Esq.


Dated: February 6, 2020
Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 8 of 21




                        Exhibit A
   Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 9 of 21




DOCKET NO. CV19-6098298 ; SUPERIOR COURT

DISCOVER BANK, : J.D. OF NEW HAVEN
           Plaintiff,

V.       AT            NEW                   HAVEN

ROBERT R. LEWIS : DECEMBER 23,2019
                            Defendant.



                       ANSWER AND COUNTERCLAIMS

       Defendant, Robert R. Lewis hereby submits his Answer and


Counterclaims to plaintiffs complaint.


       1. The allegations of paragraph 1 are legal conclusions and therefore

require no response.


       2. Defendant is without knowledge or information sufficient to form a


belief as to the allegations in paragraph 2, except admits having a credit

account identified as ending in 4175.

       3. Defendant is without knowledge or infomiation sufficient to form a


belief as to the allegations in paragraph 3, except admits using credit account

identified as ending in 4175.

       4. The allegations of paragraph 4 are admitted.


       5. Denies the allegations in paragraph 5, except respectfully refers the


Court to the original written agreement, if any, for the terms thereof.

       6. The allegations of paragraph 6 are denied.

       7. Defendant is without knowledge or information sufficient to form a


belief as to the allegations in paragraph 7, except admits receiving monthly

periodic statements.


       8. The answers to paragraphs 1-7 of the Complaint are hereby made


corresponding answers to paragraph 8 of Count II.



                                         I
Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 10 of 21




       9. Defendant is without knowledge or information sufficient to form a


belief as to the allegations in paragraph 9, except admits receiving periodic

account statements.


       10. The allegations of paragraph 10 are denied, except defendant admits

plaintiff is seeking damages.




                             FIRST COUNTERCLAIM

       1. At all times herein mentioned counterclaim plaintiff, Robert R. Lewis


is an individual residing in the State of Connecticut at 35 Long Point Road,

Branford, CT 06405.


      2. At all times herein mentioned, counterclaim defendant Discover Bank

is located at 502 East Market Street, Greenwood, Delaware 19950.


      3. Counterclaim defendant since January of 2019, has been attempting

to collect an alleged debt from counterclaim plaintiff on a Discover credit

account ending in 4175.


      3, On or about February of 2019, counterclaim defendant began placing

live telephone calls and calls made by automatic telephone dialing systems

using numerous different variations of telephone numbers, also known as "robo


caUs" to counterclaim plaintiffs personal cell phone and his office phone at his

place of work.
  Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 11 of 21




       4. The aforementioned live calls and robo calls continued repeatedly


notwithstanding counterclaim plaintiffs request to a live caller to cease making

such calls.

       5. The aforementioned live calls and robo calls continued with great

frequency for several months and many such caUs were made at early AM


hours and late PM hours.

       6. Counterclaim defendant's conduct violated the Telephone Consumer

Protection Act 47 U.S.C. §227.


       7. As a result of counterclaim defendant's violations of 47 U.8.C. §227,

counterclaim plaintiff is entitled to an award of five hundred dollars ($500.00)

in statutory damages for each and every violation, pursuant to 47 U.S.C.


§227(b)(3)(B).

       8. If the Court finds that counterclaim defendant knowingly and/or

willfully violated the Telephone Consumer Protection Act, counterclaim plaintiff

is entitled to an award of up to one thousand five hundred dollars ($1,500.00)

for each and every violation pursuant to 47 U.S. C. §227(b)(3).

                     SECOND COUNTERCLAIM

       1. Paragraphs 1 and 2 of the First Counterclaim are incorporated by


reference as though fully set forth.

       2. Counterclaim plaintiff was issued a Discover card in 2016.


       3. Upon information and belief, Counterclaim defendant is required


under the Federal Truth in Lending Act to disclose certain information such as


the Annual Percentage Rate (APR) for purchases, penalty APR that may be

applied and the conditions under which such penalty may be triggered; the

interest free period for purchases and any other feature before finance charges
Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 12 of 21




begin to accrue; the annual fee for keeping the account open; transaction


charges for cash advances, balance transfers and foreign transactions and any

late fees for not making the payment by the due date.

      4. Upon information and belief, Counterclaim defendant violated the


terms of the federal Truth in Lending Act by periodically failing to make the

required disclosures between 2016 and 2019.


      5. The federal Truth in Lending Act is a strict liability law,

      6. As a result of Counterclaim defendant's failure to comply with the


provisions of the federal Truth in Lending act, Counterclaim plaintiff is entitled

to statutory damages.

      CLAIMS FOR RELIEF

      WHEREFORE, the Counterclaim plaintiff claims:

       1. Statutory damages pursuant to 47 U.S. Code. §227(b)(3)

       1. Statutory damages pursuant to 15 U.S. Code § 1640; and

      2. Such other and further relief as the Court deems just and proper.




                                         DEFENDANT AND COUNTERCLAIM
                                         PLAINTIFF ROBERT R. LEWIS




                                         By_
                                             Robert R. Lewis, Esq.
                                             31 Long Point Road
                                             Branford, CT 06405
                                             Tel. 203-562-3600
                                             Juris # 428488
  Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 13 of 21




DOCKET NO. CV19-6098298 : SUPERIOR COURT

DISCOVER BANK, : J.D. OF NEW HAVEN
           Plaintiff,

V.       AT          NEW                    HAVEN

ROBERT R. LEWIS ; DECEMBER 23,2019
                              Defendant.




STATEMENT OF AMOUNT IN DEMAND

      The counterclaim plaintiff claims monetary damages against the


counterclaim defendant in excess of FIFTEEN THOUSAND ($15,000.00)

DOLLARS together with interest and costs and such further relief as this Court

finds equitable and proper.




                                           DEFENDANT AND COUNTERCLAIM
                                           PLAINTIFF ROBERT R. LEWIS




                                           By_
                                             Robert R. Lewis, Esq.
                                             31 Long Point Road
                                             Branford, CT 06405
                                             Tel. 203-562-3600
                                             Juris # 428488
Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 14 of 21




                             CERTIFICATION

      I hereby certify that a copy of the above was mailed on December

23, 2019, to all counsel and pro se parties of record as follows:

      JASchreiber@schreiblaw.com



      Schreiber Law, LLC
      53 Stiles Road, Suite A 102
      Salem, NH 03079
    Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 15 of 21




DKTNO.:NNH-CV-XX-XXXXXXX-S : SUPERIOR COURT

DISCOVER BANK : J.D. NEW HAVEN

                     V. : AT NEW HAVEN

LEWIS, ROBERT R. : DECEMBER 27, 2019


           ANSWER TO DEFENDANT/COUNTERCLAIM PLAINTIFF'S
                          COUNTERCLAIMS


ANSWER TO FIRST COUNTERCLAIM

     1. Plaintiff/Counterclaim defendant is without sufficient knowledge and information as

        to confirm or deny the allegations contained in paragraph "1" of the

        defendant's/counterclaim plaintiffs first Counterclaim and leaves

        defendant/counterclaim plaintiff to his proof.

     2. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

        in the paragraph "2" of the defendant's/counterclaim plaintiffs first Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof.

     3. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

        in the paragraph "3" of the defendant's/counterclaim plaintiffs first Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof.




    This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                       Information obtained will be used for that purpose.
Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 16 of 21




    3 (Second). Plaintiff/Counterclaim defendant hereby denies each and every allegation

    contained in the second paragraph "3" of the defendant's/counterclaim plaintiffs first

    Counterclaim and leaves defendant/counterclaim plaintiff to his proof.




4. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

    in the paragraph "4" of the defendant's/counterclaim plaintiffs first Counterclaim

    and leaves defendant/counterclaim plaintiff to his proof,

5. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

    in the paragraph "5" of the defendant's/counterclaim plaintiffs first Counterclaim

    and leaves defendant/counterclaim plaintiff to his proof.

6. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

    in the paragraph "6" of the defendant's/counterclaim plaintiffs first Counterclaim

    and leaves defendant/counterclaim plaintiff to his proof.

7. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

    in the paragraph "7" of the defendant's/counterclaim plaintiffs first Counterclaim


    and leaves defendant/counterclaim plaintiff to his proof.




This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                   Information obtained will be used for that purpose.
    Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 17 of 21




     8. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

         in the paragraph "8" of the defendant's/counterclaim plaintiffs first Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof.

AS AND FOR THE ANSWER TO THE SECOND COUNTERCLAIM

     1. Answers to paragraphs 1 & 2 of the First Counterclaim are incorporated by reference

        as though fully set forth herein.

     2. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

        in the paragraph "2" of the defendant's/counterclaim plaintiffs second Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof, except that

        plaintiff/counterclaim defendant admits that it issued a Discover card to

        defendant/counterclaim plaintiff in March 2016.

     3. Plaintiff/counterclaim defendant hereby denies each and every allegation contained in

        the paragraph "3" of the defendant's/counterclaim plaintiffs second Counterclaim


        and leaves defendant/counterclaim plaintiff to his proof.

     4. Plaintiff/counterclaim defendant hereby denies each and every allegation contained in

        the paragraph "4" of the defendant's/counterclaim plaintiffs second Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof.




    This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                       Information obtained will be used for that purpose.
Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 18 of 21




5. Plaintiff/counterclaim defendant hereby denies each and eveiy allegation contained in

    the paragraph "5" of the defendant's/counterclaim plaintiffs second Counterclaim

    and leaves defendant/counterclaim plaintiff to his proof.

6. Plaintiff/counterclaim defendant hereby denies all allegations contained in the

    paragraph "6" of the defendant's/counterclaim plaintiffs second Counterclaim and

    leaves defendant/counterclaim plaintiff to his proof.

AS AND FOR THE ANSWER TO THE DEFENDANT/COUNTERCLAIM
PLAINTIFF'S CLAIM(S) FOR RELIEF

    Plaintiff hereby denies each and every allegation contained in the WHEREFORE

Clause, including paragraphs "I", "1" and "2" of the defendant' s/counterclaim plaintiffs


Answer and Counterclaim and leaves defendant/counterclaim plaintiff to his proof.




                                 The Plaintiff,

                                 Discover Bank


                                 By its Attorneys,

                                 /s/ Heather Q. Wallace, Juris No.417302
                                 Heather Q. Wallace
                             SCHREIBER/COHEN, LLC
                                53 STILES RD, A-l 02
                                   SALEMNH 03079
                                     603-870-5333
                              hwallace@schreiblaw.com




This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                   Information obtained will be used for that purpose.
       Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 19 of 21




                                         CERTIFICATION



       Pursuant to Practice Book § 10-14,1 hereby certify that a copy of the above was
electronically filed and mailed, first class pre-paid postage to all counsel and pro se parties of
record on this 27TH day of DECEMBER 2019.

                                     ROBERT R. LEWIS, ESQ
                                      31 LONG POINT RD.
                                      BRANFORD CT 06405




                                                        /s/ Heather_Q. Wallace. Juris #417302
                                                        Commissioner of the Court




       This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                          Information obtained will be used for that purpose.
                             Case 3:20-cv-00169-KAD Document 1 Filed 02/06/20 Page 20 of 21


APPEARANCE                                                                        STATE OF CONNECTICUT
JD-CL-12Rev. 1-12                                                                                                                               Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2                                              SUPERIOR COURT
                                                                                            www.jud.ct.gov

Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,
you must let the court and all attorneys and self-represented parties of record know that you have                                               Return date

changed your address by checking the box below:                                                                                                  Nov-26-2019
[_] / am f/7/ng ?/s appearance to let the court and all attorneys and self-represented                                                           Docket number

     parties of record know that I have changed my address. My new address is below.                                                             NNH-CV-XX-XXXXXXX-S
Name Of Case (Full name of Plaintiff vs. Full name of Defendant)

 DISCOVER BANK v. LEWIS, ROBERT R
  B—D—D—D"
Judicial Housing Small Geographic
                                                               Address of Court (Number, street, town and zip code)


District Session Claims Area number
                                                    235               CHURCH STREET NEW HAVEN, CT 06510
Scheduled Court date (Crim'mal/Motor Vehicle Matters)



Please Enter the Appearance of
Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual           Juris number of attorney or firm
attorney
                                                                                                                                                               020350
 MULVEY OLIVER GOULD & CROTTA
Mailing Address (Number, street) (Notice to attorneys and law fsrms - The address to which papers wiit be matted from the     Post office box           Telephone number (Area code first)
court is the one registered or affiliated with yourjuns number. That address cannot be changed in this form.)


2911 DIXWELL AVENUE FOURTH FLOOR                                                                                                                        203-624-5111
City/town                                            State        Zip code                   Fax number (Area code first)     E-mail address

HAMDEN                                                CT          06518                       203-789-8371                    burns@moglaw.com

in the case named above for: ("x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)

  |x| The Plaintiff (includes the person suing another person).
  D All Plaintiffs.
  Q The following Plaintiffs) only:
  Q The Defendant (includes the person being sued or charged with a crime).
  Q The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
     All Defendants.
       The following Defendant(s) only:
  [xj Other (Specify): On counterclaim only
      This is a Family Matters case and my appearance is for: ("x" one or both)
             Q matters in the Family Division of the Superior Court Q Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
      an "x" in box 1 or 2 below:
1. Q This appearance is in place of the appearance of the following attorney,
      firm or self-represented party on file (P.B. Sec. 3-8):
                                                                                                                                      (Name and Juris Number)
2. [x] This appearance is in addition to an appearance already on file.

I agree to accept papers (service) electronically in this case under Practice Book Section 10-13                                                                     |x]Yes Q No
Signed (Individual attorney or self-represented party)                                      Name of person signing at left (Print or type)                           Date signed

^ 302114                                                                                     MAUREEN ELAINE BURNS                                                    Feb 06 2020

Certification
I certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Feb 06 2020 to all attorneys
and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to*                                                                                 For Court Use Only
ROBERT LEWIS - 31 LONG POINT ROAD/BRANFORD, CT 06405
SCHREIBER / COHEN LLC - 53 STILES ROAD/SUITE A102/SALEM, NH 03079



Signed (Signature of filer)                             Print or type name of person signing                    Date signed          Telephone number

^ 302114                                                 MAUREEN ELAINE BURNS                                   Feb 06 2020           203-624-5111
*lf necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.
                          Case 3:20-cv-00169-KAD Document 1https://efile.eservices.jud.ct.gov/appearance/Confu-mationOfEFilin.
You have successfully e-filed!
                                                              Filed 02/06/20 Page 21 of 21



                                                ^^^B^B'BHHBISSS-il


         Attorney/Firm: MULVEY OLIVER GOULD & CROTTA (020350)                                                      E-Mail: lipka@moglaw.com Logout

         € NNH-CV19-6098298-S DISCOVER BANK v. LEWIS, ROBERT R
         Prefix/Suffix: [none] Case Type: C40 File Date: 11/21/2019                                             Return Date: 11/26/2019

          Hidelnstructjons                              You have successfully e-filed!

         Instructions: Information about this filing is provided on this page, including the date and time of this transaction and the filing date.
         Please select the Print button to print a copy of this Confirmation. Then, select the Return to Superior Court E-Filing Menu if you wish to
         do additional e-filing or Logout if you are finished filing.

                                                                               Print
                            Confirmation of E-filed Transaction (print this page for your records)
                                            Docket Number: NNH-CV-XX-XXXXXXX-S
                                                 Case Name: DISCOVER BANK v. LEWIS, ROBERT R
                                        Type of Transaction: Appearance
                                                   Date Filed: Feb 06 2020
                                               Appearance by:020350 MULVEY OLIVER GOULD & CROTTA
                                                            Appearance for this Party(ies)
                                      Party # Party Name
                                        P-01                                                                    DISCOVER BANK
                                         Document Filed:JD-CL-12 Appearance
                             Date and Time of Transaction: Feb 06 2020 11:12:53 AM

                                                              Return to Civil / Family Menu




                                                       Copyright © 2020, State of Connecticut Judicial Branch




lofl                                                                                                                                      2/6/2020, 11:14 AM
